Citation Nr: 1729500	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a prostate disorder.  

5.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to February 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

A prior hearing in August 2010 was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2014, a video conference hearing was held before the undersigned VLJ.  Transcripts of the hearing are associated with the claims file.  

These matters were previously before the Board in April 2011, April 2014, November 2014, and August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for a heart disorder, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral vascular disease of the right lower extremity.  

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral vascular disease of the left lower extremity.  

3.  The preponderance of the evidence shows that the Veteran's prostatitis and benign prostatic hyperplasia are not related to and did not have their onset in service, including herbicide exposure, and were not caused by or aggravated by his service-connected diabetes mellitus and/or posttraumatic stress disorder.  

4.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  Service connection for peripheral vascular disease of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  Service connection for a prostate disorder, including as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Peripheral Vascular Disease Right and Left Lower Extremity

The Veteran contends that he is entitled to service connection for peripheral vascular disease secondary to his service-connected type II diabetes mellitus, or alternatively secondary to his conceded herbicide exposure in Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral vascular disease of the right and left lower extremity, under any theory of entitlement, as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability.  

Post-service VA treatment records are negative for a diagnosis for such disability.  On June 2011 VA arteries, veins, and miscellaneous examination, it was noted that there were no symptoms or findings of peripheral artery disease, indicating that pulses were normal in the bilateral extremities, and physical examination of the lower extremities was normal except for diabetic neuropathy.  On January 2015 VA examination, it was again found that the Veteran does not have any history of diagnosis of or treatment for peripheral vascular disease or peripheral artery disease.  And a September 2016 VA addendum opinion opined there was no medical evidence to support a diagnosis of peripheral vascular disease of either lower extremity.  Thus, the Board finds that the competent and probative medical evidence is against this claim.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prostate Disorder

The Veteran contends that he is entitled to service connection for a prostate disorder secondary to his service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD), or alternatively secondary to his conceded herbicide exposure in Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Prostate cancer is listed under 38 C.F.R. § 3.309(e) as a disability being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, under any theory of entitlement, as he does not have a current diagnosis of such disability.  Post-service treatment records are negative for a diagnosis of prostate cancer.  On January 2015 VA examination, the examiner stated that the Veteran did not have, nor had ever been, diagnosed with prostate cancer.  There is no competent medical opinion to the contrary.  Consequently, the Board finds that the competent and probative medical evidence is against this claim.  

The record shows that the Veteran has been diagnosed with chronic prostatitis and benign prostatic hyperplasia (BPH).  The question for the Board in this matter is whether the Veteran's chronic prostatitis and/or BPH either began during active service, is etiologically related to an in-service disease or injury, to include presumptive herbicide exposure, or is caused or aggravated by his service-connected type II diabetes mellitus and/or PTSD.  

The Veteran's service treatment records show that in November 1966, physical examination revealed his prostate was exquisitely tender; the diagnosis was acute/chronic prostatitis.  On February 1968 separation examination, no abnormalities of the prostate were noted on clinical evaluation.  

Following his separation from service, treatment records first show a diagnosis of prostatitis and BPH in 2010, approximately 42 years after service.  See February 2010 VA treatment record (diagnosing prostatitis); see also September 2010 VA treatment record (diagnosing chronic prostatitis and BPH).  Thereafter, the records reflect ongoing diagnoses of chronic prostatitis and BPH.  

To the extent the Veteran contends that his prostatitis and/or BPH should be service connected based on a recurrence of symptomatology since service or otherwise directly related to service, the Board notes that there were no complaints or treatment pertaining to either disability other than the above-noted November 1966 treatment record, including on February 1968 separation examination.  Furthermore, there is no evidence of either disability until 2010, approximately 42 years after service.  In addition, in a September 2016 VA addendum opinion, it was opined that it was less likely as not that any current prostate condition would be due to the acute prostatitis diagnosed and treated in November 1966 during active service, but which resolved by physical examination in February 1968.  Moreover, it was opined that his disability was not due to Agent Orange exposure.  Based on this medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's prostatitis or BPH is directly related to service, including as secondary to conceded herbicide exposure.  Neither disability is listed under 38 C.F.R. § 3.309(e) as a disability being presumptively related to herbicide exposure.  The only competent medical opinion is that of the September 2016 VA addendum opinion which is against the Veteran's claim.  The opinion was based on a review of the record, and after noting the diagnosis of acute/chronic prostatitis during service.  Therefore, the Board finds this opinion to be persuasive, and entitlement to service connection for prostatitis and/or BPH on a theory of being directly related to service, recurrence of symptomatology, or being related to conceded herbicide exposure, is denied.  

The Veteran's final theory of entitlement is that his prostatitis and/or BPH is/are secondary to his service-connected type II diabetes mellitus and/or PTSD.  On January 2015 VA examination, the examiner opined that there was no evidence in the medical literature that links the development of chronic prostatitis or BPH with diabetes mellitus, or that chronic prostatitis and/or BPH are aggravated by diabetes mellitus or PTSD.  Inasmuch as the January 2015 VA examiner only addressed the aggravation theory of entitlement to service connection, in August 2016, the Board remanded the matter for a clarifying opinion.  In a September 2016 VA addendum opinion, it was opined that neither PTSD nor diabetes mellitus cause chronic prostatitis or BPH, citing the risk factors for prostatitis in support of the opinion.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that there is a nexus between the Veteran's prostatitis or BPH and his service-connected diabetes mellitus and/or PTSD.  The most probative competent evidence in the record is that reflected in the January 2015 VA examination and September 2016 VA addendum opinion wherein it was opined that the Veteran's prostatitis and/or BPH were not aggravated or caused by his service-connected diabetes mellitus and/or PTSD.  The examiner referenced and cited to medical literature in support of the opinions provided, and the opinions were provided after a review of the evidence of record.  Inasmuch as the opinions were provided by a medical expert competent to provide the opinions, the Board finds the opinions to be persuasive.  There are no medical opinions to the contrary.  Accordingly, based on this evidence, the Board finds that the preponderance of the evidence is against a finding the Veteran's prostatitis and/or BPH is/are secondary to his service-connected diabetes mellitus and/or PTSD.  

The weight of the competent medical evidence demonstrates that the Veteran's prostatitis and/or BPH are not related to his active service, including conceded herbicide exposure, and are not secondary to his service-connected diabetes mellitus and/or PTSD.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a November 2007 rating decision granted service connection for diabetes mellitus, rated 10 percent disabling, effective May 15, 2007, and rated 20 percent disabling, effective August 13, 2007.  The November 2007 rating decision also granted service connection for peripheral neuropathy of the right and left lower extremity, rated 10 percent disabling each, effective May 15, 2007.  At the July 2014 video conference hearing, the Veteran raised the matter of entitlement to an increased rating for diabetes mellitus.  

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  
The Board finds that a rating in excess of 20 percent is not warranted at any period throughout the appeal period.  There is no evidence that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance) of activities.  See October 2015 VA diabetes mellitus examination.  VA treatment records show no evidence, or suggestion, the Veteran was instructed to regulate his activities in order to treat his diabetes.  See May 2016 VA treatment record (discussing his diabetic diet and increased exercise).  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any additional separately compensable complications of diabetes.  Notably, peripheral neuropathy of the right and left lower extremities is already separately rated at 10 percent for mild incomplete paralysis of the sciatic nerve.  At no time has the Veteran's peripheral neuropathy of the right and/or left lower extremity found to be more severe than mild in severity.  See, e.g., January 2015 VA examination (noting the Veteran had mild incomplete paralysis of the sciatic nerve of the right and left lower extremity).  

The Board acknowledges that the Veteran has contended that he has peripheral neuropathy of the right and left upper extremities.  Review of the evidence of record is negative for any findings to support a finding the Veteran has neuropathy of the right and/or left upper extremity.  See, e.g., 2011 VA peripheral neuropathy examination (diagnosing no neuropathy of the upper extremities); January 2015 VA examination (noting there were no symptoms attributed to the right and left upper extremity, and finding no upper extremity diabetic peripheral neuropathy); October 2015 VA peripheral neuropathy examination (finding no upper extremity peripheral neuropathy).  While the Veteran is certainly competent to report symptoms of his upper extremities, such as paresthesias of the hands and fingers, objective evidence of peripheral neuropathy of the upper extremities, secondary to his service-connected diabetes mellitus, has not been found, and the preponderance of the evidence is against such a claim.  

The Veteran has contended that he has a vision disability (retinopathy) secondary to his service-connected diabetes mellitus.  The evidence does not show retinopathy or a vision disability secondary to his service-connected diabetes mellitus.  See January 2008 VA treatment record (noting high resolution digital images of the fundus of both eyes revealed no evidence of diabetic retinopathy); January 2010 VA treatment record (showing dilated fundus examination revealed refractive error both eyes, nuclear sclerotic cataract both eyes, but no diabetic retinopathy); December 2015 VA treatment record (noting diabetic eye screen testing results were normal); see also June 2011 VA diabetes examination (diagnosing senile cataracts, opined by the examiner not to be a complication of diabetes as they are common in individuals over the age of 50 and are slowly progressive).  

The Veteran has also stated he has suffered from erectile dysfunction, which he has reported is related to his service-connected diabetes mellitus.  On October 2015 VA diabetes mellitus examination, the examiner opined that the Veteran's erectile dysfunction was less likely as not due to diabetes mellitus as it responds to vardenafil which increases blood flow to the penis.  It was explained that diabetic erectile dysfunction is most often secondary to the nerve damage associated with diabetes mellitus and so does not respond to vardenafil or its cousins used to treat erectile dysfunction.  It is most likely due to his hyperlipidemia which causes plaques in the small arteries which impedes blood flow to the penis and responds well to vardenafil, Viagra, etc.  There is no medical opinion in support the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.  The Veteran is competent to report that he experiences erectile dysfunction, and the Board finds his statements that he experiences erectile dysfunction to be credible.  However, the Veteran does not have the medical expertise to opine that his erectile dysfunction is related to his diabetes mellitus.  Therefore, the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.  

The Veteran has also reported voiding dysfunction, which he attributes to his diabetes mellitus.  In a September 2016 VA examination addendum opinion, it was opined that the Veteran's voiding issues were most likely due to his benign prostatic hyperplasia.  It was noted that the severity of symptoms in people who have prostate gland enlargement varies.  The common signs and symptoms of benign prostatic hyperplasia include increased frequency of urination at night.  The Veteran is competent to report that he experiences voiding dysfunction, and the Board finds his statements that he experiences voiding dysfunction to be credible.  However, the Veteran does not have the medical expertise to opine that his voiding dysfunction is related to his diabetes mellitus.  Therefore, the preponderance of the evidence is against a finding that the Veteran's voiding dysfunction is related to his service-connected diabetes mellitus.  

There is no evidence of, or suggestion, that the Veteran suffers from any other complication as a result of his service-connected diabetes mellitus.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's diabetes mellitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for peripheral vascular disease of the right lower extremity is denied.  

Service connection for peripheral vascular disease of the left lower extremity is denied.  

Service connection for a prostate disorder is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.  



REMAND

Regarding the matter of entitlement to service connection for a heart disorder, the matter was most recently remanded by the Board in August 2016 to determine the nature and etiology of his heart disorder.  In a September 2016 VA examination addendum opinion, it was opined that there was no medical evidence to support a diagnosis of coronary artery disease.  It was further noted that the Veteran has not been treated for hypertension since at least August 2010, and did not carry a diagnosis of hypertension at the present time.  Unfortunately, after a review of the evidence of record, and the September 2016 VA examination addendum opinion, it remains unclear whether the Veteran has, or has had, a heart disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  In this regard, the Board notes that the post-service evidence of record shows a diagnosis of essential hypertension as early as May 2007.  Moreover, in August 2007, he was prescribed Maxzide, a medication used to treat high blood pressure.  Subsequent VA treatment records show a continued diagnosis of hypertension, but note that he was on no medication.  See, e.g., (May 2014 report).  In addition, an April 2008 VA treatment record included a diagnosis of coronary artery disease.  Accordingly, the Board finds that this matter must be remanded to provide the Veteran another examination to determine the nature and etiology of his heart disorder.  

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records dated since November 2016.  

2. Schedule the Veteran for an appropriate VA examination regarding the Veteran's claim for a heart disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following: 

(a) Please identify (by medical diagnosis) the Veteran's heart disorder(s).  In doing so, the examiner is asked to note and consider post-service evidence of diagnoses of coronary artery disease, hypertension and a history of heart disease.  

If the examiner does not diagnose hypertension or coronary artery disease, the examiner is asked to provide an opinion whether the diagnoses of hypertension and/or coronary artery disease were in error, or whether the disorders have resolved.  

(b) Provide an opinion whether it is at least as likely as not the Veteran's heart disorder was caused by his service-connected diabetes mellitus and/or posttraumatic stress disorder.  
(c) Provide an opinion as to whether it is at least as likely as not the Veteran's heart disorder was aggravated by his service-connected diabetes mellitus and/or posttraumatic stress disorder.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Then readjudicate the appeal, to include whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


